Citation Nr: 1016009	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-34 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Togus, 
Maine Department of Veterans' Affairs (VA) Regional Office 
(RO), located in Augusta, Maine.

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in February 2010.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for a 
disability rating in excess of 30 percent for PTSD.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

During a February 2010 video conference hearing, the Veteran, 
through his representative, testified that he saw a 
psychiatrist on a regular basis and that, in treatment 
records from November 2008 to February 2010, his Global 
Assessment of Functioning (GAF) scores ranged from 51 to 54.  
It appears that these records have not been associated with 
the record and no attempt to obtain these records has been 
made.  Therefore upon remand, the RO/AMC should attempt to 
obtain these records.  

The Veteran's representative also testified during the 
February 2010 video conference hearing that, based upon his 
testimony, his current PTSD might warrant a higher rating.  
The Board opines that further findings relating to the 
Veteran's PTSD are needed to correctly evaluate the current 
severity of this disability.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  As the Veteran was last examined at the 
VA in October 2008, approximately a year and a half ago, he 
alleges treatment with a private psychiatrist from November 
2008 to February 2010 with GAF scores ranging from 51 to 54 
and his testimony indicates a worsening of symptoms, the 
Board finds that a current VA examination is necessary to 
adequately evaluate the claim.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain and associate with the 
claims file any pertinent medical records 
adequately identified by the Veteran, to 
include the medical records specified in 
the February 2010 video conference hearing 
for the dates of alleged treatment PTSD, 
from November 2008 to February 2010.  The 
RO/AMC should document whether or not 
these documents were available.  

2.  After the records specified in 
paragraph one (1) have been associated with 
the record or a negative response has been 
documented in the record, the RO/AMC should 
schedule the Veteran for a VA psychiatric 
examination of the Veteran's current PTSD, 
by an examiner other than the two VA 
examiners who had previously examined the 
Veteran, to determine the current nature 
and etiology of the Veteran's service-
connected PTSD.  The claims folder and a 
copy of this remand are to be made 
available to and reviewed by the examiner 
in connection with the examination, 
specifically to include a review of the 
private medical records of psychiatric 
treatment from November 2008 to February 
2010 (the records of psychiatric treatment 
alleged by the Veteran during the February 
2010 video conference hearing).  The 
examination report is to contain a notation 
that the examiner reviewed the claims file.

The evaluation of PTSD should consist of 
all necessary psychiatric testing, to 
include a mental status evaluation.  

With respect to the Veteran's service-
connected PTSD, the examiner is asked to 
comment on the degree of severity and its 
affect on the Veteran's employment and 
activities of daily living.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


